DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Bergquist (US 20040163898).
Regarding claim 47, Kreuzeder discloses a harness for supporting and securing a person at height, comprising:
a waist belt 4, configured to encircle a waist of the person;
first and second leg loops 2, 3, configured to encircle respective thighs of the person;
first and second D-rings 14, 19, respectively affixed to said first and second leg loops, as best seen in Figure 1;
a bridge 7, formed of an elongate flexible component extending between the first and second D-rings of the first and second leg loops and configured to be loaded under tension between the first and second D-rings 14, 19, of the first and second leg loops, the bridge configured to extend across a part of a person's body when the harness is in use; and
connection means, comprising a connector 30, the connection means thereby positioned along a length of the bridge that extends between the first and second D-rings and runs through a passage (the bridge runs through the passage of 30), so as to transmit in use at least part of the person's weight, from the leg loops 2, 3, and through the first and second D-rings and the bridge 7, to a support element/rope (not shown) in connection with the connector 30.
Kreuzeder fails to teach a coupling element comprising an elongated body with a passage formed therethrough, wherein the coupling element is configured to freely slide along a length of the bridge between the first and second D-rings and at least partially surrounds the bridge extending through the passage, and wherein the coupling element of the connection means loads the bridge at spaced-apart locations along the length of the bridge by distributing in use a load along the length of the bridge applied by a substantial proportion of a dimension of the person’s body that is spanned by the bridge.
Bergquist teaches connection means with a coupling element (10) comprising an elongated body (12) with a passage (38) formed therethrough, wherein the coupling element is configured to freely slide along a length of a bridge (R) and at least partially surrounds the bridge extending through the passage (fig. 3), and wherein the coupling element (10) of the connection means loads the bridge at spaced-apart locations (at least both 42s in fig. 4) along the length of the bridge by distributing in use a load (at 32) along the length of the bridge (portion of R in the passage) applied by a substantial proportion of a dimension of the person’s body that is spanned by the bridge.
It would have been obvious to one of ordinary skill in the art before the effective tiling date of the claimed invention to provide the connection means of Kreuzeder with a coupling element as taught by Bergquist so as to allow a user to adjust and lock in place a coupling element to provide comfort and prevent injury to the wearer or the safety seat/harness. 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Bergquist (US 20040163898) in view of Ekman (4731882). 
Regarding claim 48, Kreuzeder in view of Bergquist as advanced above is silent towards the distributing load along a length in excess of 10%, 20%, 25%, 50% or 100% of the dimension or the person's body that is spanned by the bridge. Ekman teaches the utility of wherein the coupling mean is  capable of distrusting a load along a length in excess of the dimension of a user's body that is spanned by the bridge, as recited in column 1, lines 35-40. The use of a load being distributed over the user's body is old and well known in the art to prevent injury in the event of a fall. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the coupling means of the harness to distribute a load over the user's body as taught by Kreuzeder in view of Bergquist so as to prevent injury in the event of a fall. 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Bergquist (US 20040163898) in view of Copenhaver (9676486).
Regarding claim 49, Kreuzeder in view of Bergquist, as advance above, is silent towards the load distributed along the length of the coupling element. Copenhaver teaches the utility of wherein the coupling element is configured to distribute the load along a length of the coupling element of 100 mm to 500 mm, as recited in column 5, lines 27-42 and column 6, lines 18-36. The use of the load being distributed along the length of the coupling element is commonly used in the art to increase the wearers comfort by eliminating pressure points. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date or the claimed invention to allow for the coupling element of the harness of Kreuzeder in view of Bergquist to distribute the load along a length of the coupling element of 100mm to 500mm as taught by Copenhaver so as to increase the wearers comfort by eliminating pressure points.
Claims 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Bergquist (US 20040163898) and in view of Frantom (4315637).
Regarding claim 59, Kreuzeder in view of Bergquist as advanced above fails to disclose the apparatus having components configured to minimize friction and/or abrasion with the bridge. Frantom teaches the utility of wherein webbing/bridge and the connection means is formed of components (interpreted as the walls 22 surrounding the slot 20) configured to minimize friction and/or abrasion with the bridge, as recited in column 2, lines 27-36 and as best  seen in Figure 2. The use of components utilized to minimize friction and/or abrasion is old and well known in the art to prevent wear and tear to the device and to enhance the slidability of the rope to pass therethrough. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Kreuzeder in view of Bergquist with components configured to minimize friction and/or abrasion with the bridge, as taught by Frantom so as to minimize friction and/or abrasion is old and well known in the art to prevent wear and tear to the device and to enhance the slidability of the rope to pass therethrough.
 Regarding claim 61 Frantom discloses wherein contact between the bridge and the connection means is made through smooth curved surfaces, as best seen in Figure 2.

    PNG
    media_image1.png
    634
    215
    media_image1.png
    Greyscale

Claims 62, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Bergquist (US 20040163898).
Regarding claim 62, Kreuzeder discloses a waist belt 4, configured to encircle a waist of the person; a first leg loop 2, flexibly attached via a first strap to the waist belt 4, the first leg loop, configured to encircle a first leg of the person;
a second leg loop 3, flexibly attached via a second strap to the waist belt 4, the second leg loop configured to encircle a second leg of the person, as best seen in Figure 1;
a D-ring 14, 19, attached (via connecting components) to each one of the first and second leg loops, as best seen in Figure 1;
an elongate flexible bridge 7, extending between the D-rings of the first and second leg loops, the elongate flexible bridge connecting the first leg loop and the second leg loop to each other, as best seen in Figure 1;
a connection means comprised of a connector 30,
but fails to disclose the connection means also having a tubular body and the connector having an attachment eye.
Bergquist teaches a connection means comprised of a connector (16) and a coupling element (10) with a tubular body (12) that receives an elongate flexible bridge (R), therethrough, the tubular body including a first end portion with a first opening, a second end portion with a second opening facing opposite the first end portion, and an elongated midsection extending along a longitudinal axis (as best seen in Figures 1 and 3), from the first end portion to the second end portion, the tubular body enclosing a passage (38) extending along the longitudinal axis from a first opening at the first end portion to a second opening at the second end portion for receiving the elongate flexible bridge (R), therethrough, the connector (16) including an attachment eye (32) mounted to an exterior of the tubular body (fig. 1) the connector (16) configured to connect the connection means to a supporting element (48) for carrying a weight of a harness (fig. 8), wherein the tubular body (12) is configured to permit the elongate flexible bridge (R) to slide therethrough, and wherein the connection means, in use, distributes a load, applied by a weight of the person wearing the harness, along a length of the bridge R.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connection means of Kreuzeder with a coupling element and attachment eye as taught by Bergquist above so as to allow a user to adjust and lock in place a coupling element to provide comfort and prevent injury to the wearer or the safety seat/harness. 
Regarding claim 63, Bergquist discloses wherein the attachment eye 32, is mounted to the tubular body, as best seen in Figure 3, at an attachment point via an attachment assembly located centrally along the length of the tubular body, the attachment assembly comprised of a swivel connector permitting the attachment eye to swivel about a swivel axis extending through the tubular body (as described in paragraph 0019), and a pivot configured to permit the attachment eye to pivot about a pivot axis (at 36) different from the swivel axis, as best seen in Figures 3 and 4.
Regarding claim 65 Bergquist discloses wherein the first end portion at the first opening has a smooth lip structure surrounding the first opening, and the second end portion at the second opening has a smooth lip structure surrounding the second opening, as best seen in Figure 3.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments do not apply to the current rejection. The applicant argues the combination involving Bergquist (US 4546851), and the examiner notes that Bergquist is not used in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634